DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 23 July 2021 has been entered.
 Response to Amendment
Claims 1, 2, 4, and 6-20 are currently pending. Claim 1 has been amended. Claim 20 has been added. Claim 1 has been amended to overcome the 35 U.S.C. 112(b) rejection set forth in the Final Office Action mailed on 27 April 2021.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 6, 9, 10, 15, 16, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Brister et al. ‘360 (US Pub No. 2009/0076360 – previously cited) in view of Wieder et al. ‘148 (US Pub No. 2009/0057148 – previously cited) further in view of Cooper et al. ‘661 (US Pub No. 2008/0156661 – previously cited).
Regarding claim 1, Brister et al. ‘360 teaches an analyte measuring patch for invasively measuring a concentration of an analyte (Title, Abstract), the analyte measuring patch including:
a sensor for transcutaneous placement in a patient’s tissue (Fig. 3 sensor 32 and [0151]), the sensor including a working electrode, a counter electrode and a reference electrode ([0171]; working electrode 44, counter electrode, reference electrode 46);
a pad for placement on the patient’s skin, wherein the sensor projects from an adhesive surface of the pad (Fig. 3 adhesive material or adhesive layer 8 and [0159]); and
an electronics unit, wherein the electronics unit includes a microcontroller (Fig. 3 electronics unit 16 and [0149], [0152]).
Brister et al. ‘360 teaches all of the elements of the current invention as mentioned above except for wherein the microcontroller includes a digital-to-analogue converter (DAC) with a control output, wherein the microcontroller includes a first analogue input and a second analogue input; wherein the control output of the DAC is operatively coupled with a control electrode through a direct galvanic coupling, the direct galvanic coupling having a flow path without electronic components; wherein the first analogue input is operatively coupled with a measurement electrode via the current measurement unit, wherein the control electrode is one of the working electrode of the counter electrode, and the measurement electrode is the other of the working electrode or the counter electrode; wherein the second analogue input is operatively coupled with the reference electrode; and wherein the microcontroller is configured to control, by providing a control voltage to the control 
Wieder et al. ‘148 teaches an electrode system that comprises a microcontroller that includes a control output (Fig. 1 output of evaluation unit 9 connected to voltage input 6 and [0022]), a first analogue input (Fig. 1 input of evaluation unit 9 connected to voltage 8 and [0024]) and a second analogue input (Fig. 1 input of evaluation unit 9 connected to voltage output 18 and [0037]);
wherein the control output of the microcontroller is operatively coupled with a control electrode (Fig. 1 counter electrode 3 and [[0021]; Counter electrode terminal 16 is connected to voltage input 6.);
wherein the first analogue input is operatively coupled with a measurement electrode via the current measurement unit (Fig. 1 working electrode 1 and [0021]; Working electrode terminal 15 is connected to voltage 8.), wherein the control electrode is one of the working electrode of the counter electrode, and the measurement electrode is the other of the working electrode or the counter electrode (As seen in Fig. 1, counter electrode 3 is the control electrode and working electrode 1 is the measurement electrode.);
wherein the second analogue input is operatively coupled with a reference electrode (Fig. 1 reference electrode 2 and [0021]; Reference electrode terminal 19 is connected to voltage output 18.);
wherein the microcontroller is configured to control, by providing a control voltage to the control output, a potential difference between the working electrode and the counter electrode to equal a pre-defined polarization voltage ([0007]-[0010], [0028]-[0029]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the analyte measuring patch of Brister et al. ‘360 with the electrode system of Wieder et al. ‘148 as combining prior art elements according to known methods 
Brister et al. ‘360 in view of Wieder et al. ‘148 teaches wherein the microcontroller includes a control output; and wherein the control output is operatively coupled with a control electrode. Brister et al. ‘360 in view of Wieder et al. ‘148 teaches all of the elements of the current invention as mentioned above except for wherein the microcontroller includes a digital-to-analogue converter (DAC) with a control output; and wherein the control output of the DAC is operatively coupled with a control electrode through a direct galvanic coupling, the direct galvanic coupling having a flow path without electronic components.
Cooper et al. ‘661 teaches that a microcontroller generates a signal that is transferred to a digital-to-analog converter to apply a voltage or current to a sensor. Fig 4 shows that a counter electrode, interpreted as the control electrode, is directly connected to a digital-to-analog converter (DAC) 420 ([0054]). It is noted that [0019] of the PGPUB recites: Within the context of this document, "direct galvanic coupling" means a coupling without electronic components in the flow path, but does not necessarily exclude the presence of electrical contacts or connectors (emphasis added). For examination purposes, “direct galvanic coupling” is interpreted as such.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the direct coupling of the control output of the DAC with a control electrode of Cooper et al. ‘661 for the operative coupling of the control output of the DAC with a control electrode of Brister et al. ‘360 in view of Wieder et al. ‘148 as Cooper et al. ‘661 teaches that simple substitution of one known element for another would obtain predictable results, as Cooper et al. ‘661 teaches that all embodiments determine proper time to apply potential to a sensor in order for the sensor to provide accurate readings to a physiological condition of a subject ([0002]).
Regarding claim 2, Brister et al. ‘360 in view of Wieder et al. ‘148 further in view of Cooper et al. ‘661 teaches all of the elements of the current invention as mentioned above except for wherein the electronics unit includes a voltage follower and the reference electrode is operatively coupled to the second analogue input via the voltage follower.
Wieder et al. ‘148 teaches wherein an electronics unit includes a voltage follower (Fig. 1 follower stage 26 and [0023]) and a reference electrode is operatively coupled to a second analogue input via the voltage follower (Fig. 1 input of evaluation unit 9 connected to voltage output 18 via follower stage 26 and [0023], [0037]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the electronics unit of Brister et al. ‘360 in view of Wieder et al. ‘148 further in view of Cooper et al. ‘661 with the voltage follower of Wieder et al. ‘148 as combining prior art elements according to known methods would yield predictable results. Furthermore, this would also aid in monitoring analyte concentration with malfunction detection of the measuring system (Abstract, [0006]).
Regarding claim 4, Brister et al. ‘360 in view of Wieder et al. ‘148 further in view of Cooper et al. ‘661 teaches all of the elements of the current invention as mentioned above except for wherein the current measurement unit includes a differential amplifier or a current-to-voltage convertor.
Wieder et al. ‘148 teaches wherein a current measurement unit includes a differential amplifier or a current-to-voltage convertor unit (Fig. 1 current-to-voltage converter 7 and [0024]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the current measurement unit of Brister et al. ‘360 in view of Wieder et al. ’148 further in view of Cooper et al. ‘661 to include a differential amplifier or a current-to-voltage convertor as Wieder et al. ‘148 teaches this will aid in converting the signal of the counter 
Regarding claim 6, Brister et al. ‘360 in view of Wieder et al. ‘148 further in view of Cooper et al. ‘661 teaches all of the elements of the current invention as mentioned above except for wherein the control electrode is the counter electrode and the measurement electrode is the working electrode.
Wieder et al. ‘148 teaches wherein a control electrode is a counter electrode (Fig. 1 counter electrode 3 and [0018]) and a measurement electrode is a working electrode (Fig. 1 working electrode 1 and [0018]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the control electrode and the measurement electrode of Brister et al. ‘360 in view of Wieder et al. ‘148 further in view of Cooper et al. ‘661 to be the counter electrode and the working electrode, respectively, as Wieder et al. ‘148 teaches the working electrode carries an enzyme layer containing an enzyme that produces charge carriers by catalytic transformation of an analyte so that a current flowing between the working electrode and the counter electrode will be produced that correlates with the analyte concentration to be measured ([0019]).
Regarding claim 9, Brister et al. ‘360 in view of Wieder et al. ‘148 further in view of Cooper et al. ‘661 teaches all of the elements of the current invention as mentioned above except for wherein the electronics unit and the sensor are non-detachably mechanically coupled.
Wieder et al. ‘148 teaches wherein an electronics unit and a sensor are non-detachably mechanically coupled (Fig. 1 working electrode 1, reference electrode 2, counter electrode 3, potentiometer 4 and [0021]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the non-detachably mechanically coupled electronics unit and sensor of Wieder et al. ‘148 for the detachably mechanically coupled electronics unit and sensor of 
Regarding claim 10, Brister et al. ‘360 teaches wherein the sensor and the electronics unit are detachably mechanically coupled or designed to detachably mechanically couple ([0004]).
Regarding claim 15, Brister et al. ‘360 teaches including a wireless remote device communication unit, the wireless remote device communication unit being operatively coupled to the microcontroller (Fig. 13 RF module 148 and [0336]) and being designed to exchange data ([0336], [0359]) with a further separate remove device (Fig. 14 receiver 158 and ([0352]).
Regarding claim 16, Brister et al. ‘360 teaches wherein the data includes analyte concentration data or data correlated with analyte concentration ([0359]).
Regarding claim 19, Brister et al. ‘360 teaches wherein the analyte includes glucose (Title, Abstract).
Regarding claim 20, Brister et al. ‘360, as modified by Wieder et al. ‘1148 and Cooper et al.’ 661, teaches an analyte measuring patch for invasively measuring a concentration of an analyte, the analyte measuring patch including the recited elements.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Brister et al. ‘360 in view of Wieder et al. ‘148 further in view of Cooper et al. ‘661, as applied to claim 1, further in view of Magar et al. ‘737 (US Pub No. 2009/0054737 – previously cited).
Regarding claim 7, Brister et al. ‘360 in view of Wieder et al. ‘148 further in view of Cooper et al. ‘661, as applied to claim 1, teaches all of the elements of the current invention as mentioned above except for wherein the electronics unit is operatively coupled to or designed for operatively coupling to an asymmetric power supply.
Magar et al. ‘737 teaches an asymmetric system comprising: two or more ASIC chips wherein the chips are designed to work together to measure physiological signals, comprising: (a) a patch-ASIC 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the electronics unit of Brister et al. ‘360 in view of Wieder et al. ‘148 further in view of Cooper et al. ‘661, as applied to claim 1, to include being operatively coupled to or designed for operatively coupling to an asymmetric power supply as Magar et al. ‘737 teaches this can result in lower power dissipation at a sensor, which can in turn result in a physiological monitoring system in which the sensor can collect and transmit data for days or weeks without recharging or replacing batteries ([0075]).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Brister et al. ‘360 in view of Wieder et al. ‘148 further in view of Cooper et al. ‘661, as applied to claim 1, further in view of Karlsson et al. ‘242 (US Pub No. 2013/0041242 – previously cited).
Regarding claim 8, Brister et al. ‘360 in view of Wieder et al. ‘148 further in view of Cooper et al. ‘661, as applied to claim 1, teaches all of the elements of the current invention as mentioned above except for wherein the microcontroller is configured to detect air bubbles in contact with at least one of the working electrode, the counter electrode and/or the reference electrode.
	Karlsson et al. ‘242 teaches a monitoring system that comprises an air bubble alarm system adapted to be triggered by the detection of an air bubble in a sensor or a probe unit ([0115]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the microcontroller of Brister et al. ‘360 in view of Wieder et al. ‘148 further in view of Cooper et al. ‘661, as applied to claim 1, to include detecting air bubbles in contact with at least one of the working electrode, the counter electrode and/or the reference electrode as Karlsson et al. ‘242 teaches that if an air bubble would be present on the surface of a measuring .
Claims 11-14, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Brister et al. ‘360 in view of Wieder et al. ‘148 further in view of Cooper et al. ‘661, as applied to claim 1, further in view of Bernini et al. ‘438 (US Pub No. 2012/0245438 – previously cited).
Regarding claims 11, 12, and 18, Brister et al. ‘360 in view of Wieder et al. ‘148 further in view of Cooper et al. ‘661, as applied to claim 1, teaches all of the elements of the current invention as mentioned above except for wherein the electronics unit includes a data communication unit, the electronics unit being designed to exchange, via the data communication unit, data with a further electronics unit; and wherein the data communication unit is a wireless data communication unit, and wherein the electronics unit is sealed in a water tight; and wherein the wireless data communication unit is a near field communication unit.
Bernini et al. ‘438 teaches a temporary physical coupling connection between a medical user element and control device, via a coupling interface, a docking station, a wire-based connection, a wireless near-field connection or an infrared connection to exchange personal data in medical operation ([0029]). The wireless near-field connection may include RFID technology. The medical user element can comprise an RFID chip ([0032]). The medical user element can comprise a sensor for detecting at least one analyte, such as glucose ([0045]). Fig. 1 shows a sensor 110 with a reusable unit 114 that includes an interface 136 for a wireless data exchange with a control device 142, as seen in Fig. 3, with for example a radio interface ([0073]). Figs. 1-4 show that medical system 144 is a closed system, or sealed in a water tight manner.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the electronics unit of Brister et al. ‘360 in view of Wieder et al. ‘148 further in view of Cooper et al. ‘661, as applied to claim 1, to include a wireless data 
Regarding claim 13, Brister et al. ‘360 in view of Wieder et al. ‘148 further in view of Bernini et al. ‘438 further in view of Cooper et al. ‘661, as applied to claim 11, teaches all of the elements of the current invention as mentioned above except for wherein the further electronics unit includes a further data communication unit for operatively coupling with the data communication unit, the further electronics unit being designed to detachably mechanically couple to the electronics unit.
Bernini et al. ‘438 teaches a temporary physical coupling connection between a medical user element, such as sensor 110, and control device such as control device 142 (Fig. 1 and [0072], [0074]), via a coupling interface, a docking station, a wire-based connection, a wireless near-field connection or an infrared connection to exchange personal data in medical operation ([0029]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the further electronics unit of Brister et al. ‘360 in view of Wieder et al. ‘148 further in view of Cooper et al. ‘661 further in view of Bernini et al. ‘438, as applied to claim 11, to include a further data communication unit for operatively coupling with the data communication unit, the further electronics unit being designed to detachably mechanically couple to the electronics unit as Bernini et al. ‘438 teaches that this will aid in exchanging personal data by the means of temporary physical coupling ([0029], [0081]).
Regarding claim 14, Brister et al. ‘360 in view of Wieder et al. ‘148 further in view of Cooper et al. ‘661 further in view of Bernini et al. ‘438, as applied to claim 13, teaches all of the elements of the 
Bernini et al. ‘438 teaches reusable unit 114 is supplied with electrical energy by the disposably unit 112 (Figs. 1-3 and [0073]). A docking station can be used to function as a power supply of the medical user element and/or of the control device ([0030]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the electronics unit and the further electronics unit of Brister et al. ‘360 in view of Wieder et al. ‘148 further in view of Cooper et al. ‘661 further in view of Bernini et al. ‘438, as applied to claim 13, to include separate power supplies, as Bernini et al. ‘438 teaches. Doing so would aid in separately chagrining the electronics unit and the further electronics unit.
Regarding claim 17, Brister et al. ‘360 teaches wherein the data includes analyte concentration data or data correlated with analyte concentration ([0359]).
Response to Arguments
Applicant argues that Cooper et al. ‘661 does not teach wherein the microcontroller includes a digital-to-analogue converter (DAC) with a control output; and wherein the control output of the DAC is operatively coupled with a control electrode through a direct galvanic coupling, the direct galvanic coupling having a flow path without electronic components. Applicant also points to Fig. 12 of Cooper et al. ‘661, showing that the DAC is connected to an op amp and that the op amp is connected to the counter electrode. Examiner respectfully agrees that Fig. 12 shows the DAC not being directly connected to the counter electrode. However, Examiner directs Applicant’s attention to Fig. 4 of Cooper et al. ‘661, which shows DAC 420 being directly connected to counter electrode 365. [0056] recites “the counter electrode 365 may receive the output of an operational amplifier which has inputs as the reference voltage and the voltage value from the DAC 420” (emphasis added). Because [0056] recites “may,” this indicates that the op amp may not be present. Furthermore, [0086] also mentions that in another may include a microcontroller 410 (see Fig. 4), a digital-to-analog converter (DAC) 420, an op amp 840, and a sensor signal measurement circuit 431” (emphasis added). The difference between Fig. 9 and Fig. 4 is that Fig. 9 includes an op amp. Both advance sensor electronics in both figures operate similarly. Furthermore, regarding Applicant’s argument that Cooper et al. ‘661 does not teach direct galvanic coupling, it is noted that [0019] of the PGPUB recites: Within the context of this document, "direct galvanic coupling" means a coupling without electronic components in the flow path, but does not necessarily exclude the presence of electrical contacts or connectors (emphasis added). For examination purposes, “direct galvanic coupling” is interpreted as such. Thus, Applicant’s arguments are not persuasive and the 35 U.S.C. 103 rejection has been maintained.
Applicant argues that the substitution rationale used in the 35 U.S.C. 103 rejection for claim 1 is based on improper hindsight biased. Cooper et al. ‘661 teaches that all embodiments of their invention is used to determine the proper time to apply potential to a sensor, in order for the sensor to provide accurate readings of a physiological condition of a subject ([0002]). The substitution of the direct coupling of the control output of the DAC with a control electrode of Cooper et al. ‘661 for the operative coupling of the control output of the DAC with a control electrode of Brister et al. ‘360 in view of Wieder et al. ‘148 as Cooper et al. ‘661 is not based on improper hindsight reasoning, as Cooper et al. ‘661 teaches that all embodiments function similarly and produce the same result, which is providing accurate readings of a physiological condition of a subject. As such, Applicant’s arguments are not persuasive and the 35 U.S.C. 103 rejection has been maintained.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AURELIE H TU whose telephone number is (571)272-8465. The examiner can normally be reached [M-F] 7:30-3:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/AURELIE H TU/               Examiner, Art Unit 3791




/ETSUB D BERHANU/Primary Examiner, Art Unit 3791